

116 S1475 IS: Charities Helping Americans Regularly Throughout the Year Act of 2019
U.S. Senate
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1475IN THE SENATE OF THE UNITED STATESMay 15, 2019Mr. Thune (for himself, Mr. Casey, Mr. Wyden, and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code to extend and modify certain charitable tax provisions.1.Short titleThis Act may be cited as the Charities Helping Americans Regularly Throughout the Year Act of 2019.2.Determination of
			 standard mileage rate for charitable contributions deduction(a)Determination of
 standard mileage rate for charitable contributions deductionSubsection (i) of section 170 of the Internal Revenue Code of 1986 is amended to read as follows:(i)Standard mileage
 rate for use of passenger automobileFor purposes of computing the deduction under this section for use of a passenger automobile, the standard mileage rate shall be the rate determined by the Secretary, which rate shall not be less than the standard mileage rate used for purposes of section 213..(b)Effective
 dateThe amendment made by this section shall apply to miles traveled after the date of the enactment of this Act.3.Mandatory e-filing by exempt organizations(a)In generalSection 6033 of the Internal Revenue Code of 1986 is amended by redesignating subsection (n) as subsection (o) and by inserting after subsection (m) the following new subsection:(n)Mandatory electronic filingAny organization required to file a return under this section shall file such return in electronic form..(b)Conforming amendmentParagraph (7) of section 527(j) of such Code is amended by striking if the organization has and all that follows through such calendar year.(c)Inspection of electronically filed annual returnsSubsection (b) of section 6104 of such Code is amended by adding at the end the following: Any annual return required to be filed electronically under section 6033(n) shall be made available by the Secretary to the public as soon as practicable in a machine readable format..(d)Effective date(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.(2)Transitional relief(A)Small organizations(i)In generalIn the case of any small organizations, or any other organizations for which the Secretary of the Treasury or the Secretary’s delegate (hereafter referred to in this paragraph as the Secretary) determines the application of the amendments made by this section would cause undue burden without a delay, the Secretary may delay the application of such amendments, but such delay shall not apply to any taxable year beginning on or after the date 2 years after of the enactment of this Act.(ii)Small organizationFor purposes of clause (i), the term small organization means any organization—(I)the gross receipts of which for the taxable year are less than $200,000; and(II)the aggregate gross assets of which at the end of the taxable year are less than $500,000.(B)Organizations filing form 990–TIn the case of any organization described in section 511(a)(2) of the Internal Revenue Code of 1986 which is subject to the tax imposed by section 511(a)(1) of such Code on its unrelated business taxable income, or any organization required to file a return under section 6033 of such Code and include information under subsection (e) thereof, the Secretary may delay the application of the amendments made by this section, but such delay shall not apply to any taxable year beginning on or after the date 2 years after of the enactment of this Act.4.Modification of rules relating to donor advised funds(a)Allowance of tax-Free charitable distributions from individual retirement accounts(1)In generalClause (i) of section 408(d)(8)(B) of the Internal Revenue Code of 1986 is amended by striking or any fund or account described in section 4966(d)(2).(2)Effective dateThe amendment made by this subsection shall apply to distributions made in taxable years beginning after December 31, 2018.(b)Return disclosures(1)DistributionsSubsection (k) of section 6033 of the Internal Revenue Code of 1986 is amended—(A)in paragraph (2), by striking and at the end;(B)in paragraph (3), by striking the period at the end and inserting a comma; and(C)by adding at the end the following new paragraphs:(4)list the total number of such funds which were in existence for the 36-month period ending at the close of such taxable year,(5)list the total number of funds described in paragraph (4) which made at least 1 grant during the period described in such paragraph, and(6)set forth—(A)whether such organization has a publicly available policy with respect to funds which are inactive, dormant, or do not make distributions during the period described in paragraph (4),(B)a description of the organization's policy for responding to funds described in subparagraph (A) or a statement that no such policy is in effect, and(C)whether such organization regularly and consistently monitors and enforces compliance with the policy described in subparagraph (A) with respect to such funds..(2)Effective dateThe amendment made by this subsection shall apply to returns for taxable years beginning after December 31, 2019.5.Modification of the tax rate for the excise tax on investment income of private foundations(a)In generalSection 4940(a) of the Internal Revenue Code of 1986 is amended by striking 2 percent and inserting 1 percent.(b)Elimination of reduced tax where foundation meets certain distribution requirementsSection 4940 of such Code is amended by striking subsection (e).(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.